DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MALJKOVIC et al. (WO2013/016730 A1).
Regarding claims 1, 2 and 5, MALJKOVIC et al. disclose a high strength polymer-based cartridge casing (paragraphs [0038], [0045]; Fig. 3) enclosing a volume, comprising: a first end having a mouth, a neck 5 extending away from the mouth and comprising a neck thickness “N”; a shoulder extending below the neck and away from the first end; a cartridge body 4 formed below the shoulder, an insert 2 attached to the cartridge body opposite the shoulder and a projectile disposed in the mouth having a particular caliber.
MALJKOVIC et al. do not specifically disclose that the neck comprises a neck thickness that is greater than or about 25% to about 125% greater than a standard neck thickness for the particular caliber as detailed by a standards organization, and the standards organization is at least one of the Sporting Arms and Ammunition Manufacturers' Institute (SAAMI), the Commission Internationale Permanente pour l’epreuve des arnes a feu portatives (CIP), and the North Atlantic Treaty Organization (NATO).
MALJKOVIC et al. disclose that the neck thickness can be up to 13% greater than a standard neck thickness for a particular caliber when comparted to metallic cases of the same caliber (see tables II – IV; and paragraphs [0053], [0055] and [0057]).
It would have been obvious to POSITA before the effective filing date of the invention to further increase the neck thickness of the MALJKOVIC et al. cartridge to increase its ability to withstand the pressures generated when the cartridge is fired and to decrease the risk of failure at the neck.  Neck thickness values greater than the standard neck thickness or about 25% greater than a standard neck thickness for the particular caliber as detailed by the standards organization of claims 1 and 5, would readily be discoverable by POSITA without resort to excessive testing and experimentation.
Regarding claim 4, MALJKOVIC et al. discloses wherein the shoulder has a shoulder angle and the angle remains constant (see Fig. 3).

Claims 3 and 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over MALJKOVIC et al. (WO2013/016730 A1) as applied to claims 1 and 5 above, and further in view of MALJKOVIC et al. (WO2015/130409 A2).
Regarding claim 3, MALJKOVIC et al. ‘730 do not specifically disclose wherein the neck further comprises a length greater than a standard neck length for the particular caliber as detailed by the standards organization.  However, MALJKOVIC et al. ‘409 discloses such an elongated neck arrangement (Fig. 2A; paragraphs [0021], [0023], [0024] and [0027]) to enable the neck portion of the polymeric cartridge to extend into free bore region of the firing chamber and thereby decrease the neck integrity failure rate to below 1 in 10,000.  
In view of the teachings of MALJKOVIC et al. ‘409, it would have been obvious to POSITA before the effective filing date of the invention to extend the neck of the MALJKOVIC et al. ‘730 cartridge such that it extended into the free bore region of the firing chamber, and thereby reduce the neck integrity failure rate to below 1 in 10,000.
Regarding claims 6-8, MALJKOVIC et al. ‘409 discloses that the cartridge further comprising a sloped neck edge proximate the first end (see Fig. 2A).
In view of MALJKOVIC et al. ‘409, it would have been obvious to POSITA before the effective filing date of the invention to provide the MALJKOVIC et al. ‘730 with a sloped neck edge proximate the first end, to thereby assist seating of the neck edge in the firing chamber. 
To select a sloped neck angle of between 20 deg and 80 deg, would have been further obvious to POSITA, such a sloped neck angle being discoverable by POSITA without resort to excessive testing and experimentation.
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
MALJKOVIC et al. ’730 disclose that the neck thickness can be up to 13% greater than a standard neck thickness for a particular caliber when comparted to metallic cases of the same caliber (see tables II – IV; and paragraphs [0053], [0055] and [0057]).
The examiner maintains that it would have been obvious to POSITA before the effective filing date of the invention to further increase the neck thickness of the MALJKOVIC et al. cartridge to enhance its ability to withstand the pressures generated when the polymer cartridge is fired.  Neck thickness values greater than the standard neck thickness, or about 25% greater than a standard neck thickness for the particular caliber as detailed by the standards organization, as recited in claims 1 and 5, would readily be discoverable by POSITA without resort to excessive testing and experimentation. 
It is not understood why the applicant believes that that producing and testing such ammunition would be beyond the level of ordinary skill in the polymer ammunition manufacturing art.  Surely one of ordinary skill in the art would appreciate that increasing the thickness of the neck would likely enhance the strength of the cartridge and decrease the likelihood of failure at the neck.  The degree of experimentation required to produce and test a cartridge with a neck thickness 25% greater than the standard neck thickness, would likely be considered quite reasonable to one of ordinary skill in the polymer ammunition art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641